733 N.W.2d 41 (2007)
Ray Donald KETTERMAN, Personal Representative of the Estate of Raymond Lee Ketterman, Deceased, Plaintiff-Appellee,
v.
CITY OF DETROIT and Dennis David Malcolm, Defendants-Appellants.
Docket No. 131846. COA No. 258323.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the May 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.